DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 13 is objected to because of an informality, which can be corrected as follows:  In line 2, --side--  should be inserted between “opposite” and the comma “,”. Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to base claim 1, the sterile drape is said to be “positionable covering non-sterile medical equipment [sic].”  It is not definite whether the non-sterile medical equipment is a positively-recited structural part of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2018/0139872) in view of Thiel et al. (2022/0231369).  Song et al. disclose the invention substantially as claimed.  Song et al. disclose, at least in figures 1 and 4 and paragraphs [0021]-[0026] and [0032]; a drape (e.g., 100) positionable for covering non-sterile medical equipment, the sterile drape comprised of a flexible drape material with conductive ink printed thereon (according to para. [0021]); wherein the printed conductive inks comprise printed circuits (i.e., PCBs according to para [0025] and [0026]); wherein the conductive ink is arranged to prevent passage of electrostatic discharge or electromagnetic interference from a first side of the drape to a second, opposite, side of the drape (according to para. [0018]); wherein the printed circuits form passive functional circuits (i.e., shields, according to para. [0018]; wherein the passive functional circuits are capacitive sensing circuits (i.e., L-C resonators, according to para. [0018] and [0023]); wherein the drape includes a first side and a second, opposite side (e.g., interior and exterior walls, according to para. [0032]), wherein the drape comprises at least two laminations of drape material (e.g., 224 and 232, shown in fig. 4), and wherein the ink (in element 220) is sandwiched between the laminations; and wherein the drape includes conductive pads (e.g., 208) on the first and second sides (e.g., first and second sides of element 212, shown in fig. 2).
	However, Song et al. do not explicitly disclose that the drape is sterile and that the printed circuits form a flexible Faraday cage.  Thiel et al. teach, in para. [0083] and [0136], a drape that is sterile, and printed circuits forming a flexible Faraday cage.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Thiel et al., to modify the drape of Song et al., so that the drape is sterile, and that the printed circuits form a flexible Faraday cage.  Such modifications would allow the drape to be safely used in medical applications, such as surgical robotics; wherein a flexible Faraday cage would prevent EMI from adversely affecting the robotics.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2018/0139872) in view of Thiel et al. (2022/0231369), and further in view of Child et al. (2007/0270063).  Song et al. in view of Thiel et al. disclose the invention substantially as claimed, but do not explicitly disclose that the ink is printed in a mesh pattern.  Child et al. teach, at least in figures 2 and 3 and para. [0025], [0032], and [0033]; a drape (100) including ink (200) printed in a mesh pattern.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Child et al., to modify the ink of Song et al. in view of Thiel et al., so that it is printed in a mesh pattern.  Such a modification would ensure that the ink is in an electrically conductive pattern for static dissipation.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2018/0139872) in view of Thiel et al. (2022/0231369), and further in view of Lewis et al. (10,612,986).  Song et al. in view of Thiel et al. disclose the invention substantially as claimed, but do not explicitly disclose that the passive function circuits are resistance sensing circuits, wherein the resistance sensing circuits are strain sensing circuits.  Lewis et al. teach, at least in figures 1 and 8 and col. 4, lines 8-26 and col. 11, lines 25-37; a drape (135) including passive function circuits (140) that are resistance sensing circuits.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Lewis et al., to modify the passive function circuits of Song et al. in view of Thiel et al., so that they are resistance sensing circuits or strain sensing circuits.  Such a modification would allow the drape to be monitored for motion and deformation during its use.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2018/0139872) in view of Thiel et al. (2022/0231369), and further in view of Lee et al. (8,308,489).  Song et al. in view of Thiel et al. disclose the invention substantially as claimed, but do not explicitly disclose that the passive functional circuits are antennas or RFID circuits. Lee et al. teach, at least in col. 15, lines 15-36; a drape (e.g., a garment) including passive functional circuits (138) that are antennas or RFID circuits.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Lee et al., to modify the passive function circuits of Song et al. in view of Thiel et al., so that they are antennas or RFID circuits. Such a modification would allow the drape to have communication media, so that a user can monitor, locate, or identify the drape.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gombert et al. (10,004,563) in view of Song et al. (2018/0139872).  Gombert et al. disclose the invention substantially as claimed.  Gombert et al. disclose, at least in figure 1 and col. 3, lines 27-46 and col. 4, lines 39-61; a method of using a surgical robotic system, comprising: positioning a sterile drape (13) on a robotic manipulator (1), and mounting a sterile surgical instrument (12) on the robotic manipulator, with the sterile drape forming a sterile barrier between the robotic manipulator and the surgical instrument.  However, Gombert et al. do not explicitly disclose that the sterile drape forms a shield against electrostatic discharge or electromagnetic interference.  Song et al. teach, at least in figure 1 and para. [0018]-[0022], [0026], and [0027]; a drape (e.g., 100) forming a shield against electrostatic discharge or electromagnetic interference.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Song et al., to modify the drape of Gombert et al., so that it forms a shield against electrostatic discharge or electromagnetic interference. Such a modification would allow the robotic manipulator to operate properly without undue interference from electromagnetic radiation from outside sources.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tao et al. (7,544,627) teach a fabric with passive functional circuits.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771